Citation Nr: 9907299	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  93-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a stroke incurred while hospitalized 
at a VA facility from June 21, 1993, through August 13, 1993.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right wrist, currently evaluated as 30 
percent disabling.  

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from June 21, 1993, to August 13, 1993.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.  

The current appeal originated with a rating decision dated in 
September 1990 in which the Regional Office (RO) denied an 
increased evaluation for residuals of fracture of the right 
wrist.  The veteran subsequently perfected an appeal of that 
decision.  Prior to his perfecting an appeal, the RO, in 
April 1992, granted a 30 rating for the right wrist 
disability, effective in August 1991.  The veteran disagreed 
with the effective date of that award; and, in a December 
1992 rating decision, the RO granted an effective date of 
July 12, 1990, for the award of a 30 percent evaluation for 
residuals of fracture of the right wrist, as the veteran had 
contended was warranted.  

In a May 1993 rating decision, the RO denied service 
connection for loss of use of the right arm secondary to the 
service-connected right wrist disability and service 
connection for heart and artery problems secondary to the 
service-connected right wrist disability.  The veteran later 
perfected an appeal of the May 1993 rating decision.  

A hearing was held at the RO in September 1993 before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board).  In August 1995, the Board denied service connection 
for heart disease secondary to the veteran's service-
connected right wrist disability and remanded the other 
issues.  

In a rating decision dated in June 1994, the RO denied the 
veteran's claim for entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 (1998) for a period 
of hospitalization from June 21, 1993, to August 13, 1993.  
The veteran perfected an appeal of that decision with a 
substantive appeal, a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in December 1994.  Additionally, in a 
rating decision dated in January 1995, the RO denied 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a stroke incurred while hospitalized 
from June 21, 1993, to August 13, 1993.  The veteran filed a 
substantive appeal perfecting an appeal of that issue when he 
submitted a VA Form 9 in December 1995.  Therefore, the 
issues of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a stroke incurred while hospitalized 
at a VA facility from June 21, 1993, to August 13, 1993, and 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for a period of hospitalization from June 21, 1993, to 
August 13, 1993, are before the Board on appeal.  

Finally, the Board notes that that veteran may be raising the 
issues of entitlement to service connection for a psychiatric 
disorder, a total disability rating based on individual 
unemployability and special monthly compensation on account 
of the loss of use of his right arm.  The RO should ask the 
veteran to clarify if he wished to present such claims and 
then address any such claims.  


REMAND

In a March 1996 rating decision, the RO granted service 
connection for right shoulder limitation of motion due to 
scar tissue and assigned a 10 percent rating for that 
disability, effective in April 1993.  Notice of that decision 
and the right to appeal said decision was sent to the veteran 
in March 1996.  In a VA Form 21-4138 (Statement in Support of 
Claim) received in March 1996, the veteran expressed 
dissatisfaction with the ratings assigned for his right wrist 
and arm disabilities, arguing that he had no reasonable 
function in his right arm.  In February 1998, the RO granted 
a 20 percent rating for right shoulder limitation of motion, 
effective in April 1993.  

Under the circumstances discussed above, the Board finds that 
the RO should issue a statement of the case regarding the 
evaluation of the right shoulder disability and afford the 
veteran an opportunity to perfect an appeal of the March 1996 
rating decision.  

In a VA Form 9 received in December 1994, the veteran 
requested a hearing before a member of the Board at the RO.  
In his December 1995 VA Form 9, the veteran also indicated 
that he wished to appear at a hearing before a member of the 
Board at the RO.  In letter dated July 30, 1998 , the RO 
notified the veteran that his name would remain on the list 
of those desiring a hearing before a Board member at the RO 
unless he withdrew his request.  Also written on the typed 
letter was "HEARING REQUEST FOR PARAGRAPH 29 [and] 1151 
ISSUE....SEE FORM 9 dated 12-4-95 [and] 12-2-94."  It appears 
that the individual who wrote did so on July 21, 1998, 
approximately a week before the letter was sent.  Thus, that 
individual was not the veteran.  Additionally, the veteran 
has not clearly indicated that he wished to limit the 
requested Board hearing to those claims.  Moreover, since the 
December 1995 substantive appeal was received, the veteran 
has presented additional argument regarding the rating of his 
right wrist disability.  Thus, the veteran may wish to 
present testimony regarding that issue at the requested 
hearing.  Furthermore, it does not appear that the veteran 
has withdrawn his request for a Board hearing at the RO.  

Under the circumstances discussed above, the Board will not 
make a final decision on the issue of entitlement to an 
increased evaluation for residuals of fracture of the right 
wrist until the veteran has been afforded another Board 
hearing.  Accordingly, in order to ensure due process, the 
case is REMANDED to the RO for the following action:

1.  The RO should send a statement of the 
case regarding the issue of entitlement 
to an increased evaluation for right 
shoulder limitation of motion due to scar 
tissue to the veteran and his 
representative and afford the veteran an 
opportunity to perfect an appeal of that 
issue. 

2.  The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a member of the 
Board at the RO.


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


